DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 07/02/2020 are acknowledged.
Claims 16-20 are pending for examination. Claims 115 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring… with a biosensing unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  In regard to claims 19-20, “bio fluids” should be read as “biofluids”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood et al. (USPGPUB 2011/0054938 – applicant cited). In regard to claim 16, Hood discloses a method for measuring at least one analyte level in biofluids of an animal (Figs. 1-18 and associated descriptions), comprising the steps of: disposing an analyte collection and measurement device in proximity to an animal (disposing elements 101/119 via element 164, Fig. 1 and associated descriptions; [0036]; [0051]); determining when the analyte collection and measurement device is potentially exposed to biofluids of the animal (colorant or dye dissolves during use, [0055]) while the animal is relaxed (it is implicit that when using instrument 164 for placing and retrieving the oral component 101, the animal must be relaxed, stable and/or steady in order to prevent  injured); collecting biofluids in response to the step of determining (elements 212/214, Figs. 2B, 4, 6, 8, and 17-18 and associated descriptions); measuring at least one analyte in collected biofluids of the animal with a biosensing unit (elements 101/119 and/or 103, Figs. 1-5 and associated descriptions; sensor types. [0036]; [0044-0047]); and generating an output signal in response to measurement by the biosensing unit (Figs. 1-5 and associated description; [0042]; [0044]; [0053] [0074]).
In regard to claim 17, Hood discloses wirelessly transmitting the output signal from the analyte collection and measurement device ([0044]; [0074-0075]; [0089]; [0091]; [0106]).
In regard to claim 19, Hood discloses detecting a set of physical variables functionally dependent on glucose concentration in the bio fluids ([0041-0042]; [0070]; [0109]; [0122]) and computing from the step of detecting a glucose value in response to the physical variable signals (glucose, [0052]; [0056]; [0070]; [0089]; [0091]; [0106]).
In regard to claim 20, Hood discloses creating estimating variables, building a calibration function and calculating values of an analyte concentration in the bio fluids ([0068]; [0072]; [0108]; [0114]; [0116]; [0122]; calibration, [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hood as applied to claims 16-17 and 19-20 above, and further in view of Ruflin et al. (USPGPUB 2017/0296809). In regard to claim 18, Hood discloses sensing the presence of the analyte collection and measurement device within the oral cavity of the animal (colorant or dye dissolves during use, [0055]) and the device is configured as a chewable dog toy  ([0037-0039]) and releases the flavorant in response to a sensor ([0052]) but does not specifically disclose sensing motion of the analyte collection and measurement device.
Ruflin teaches an animal chewable device (Figs. 1-11 and associated descriptions) comprises a motion sensor for activating the oral device (motion activation using an accelerometer, [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Hood) to incorporate the accelerometer as taught by Ruflin, since both devices are chewable oral systems and one of ordinary skill in the art would have recognized that an accelerometer can be utilized to active a function of the oral device (see Ruflin). The rationale would have been to better sensing the chewing and/or device motion in order to activate the function of releasing the flavorant.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Longley (USPGPUB 2007/0283973) teaches an oral glucose/ sugar measuring device (Figs. 1-8) comprises an oral device (element 400, Figs. 4-5) comprises a sensor for glucose measurement (sensor 580 collects saliva/ liquids 581 through membrane 585, Fig. 5 and [0040]), an accelerometer for detecting movement/ chewing of the device ([0029]), wherein the device is configured to record one or more measurements indicative of placement of the oral appliance in an oral cavity (Fig. 7 and [0013]; [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791